DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ochiai et al (US PGPub 2012/0024779 A1).
	With respect to claim 1, a blood treatment filter with surface treatment [Abs, Fig. 1, 0068] with exemplary embodiments designed to remove leukocytes from blood while allowing platelets to pass through, and may more broadly be directed to blood treatment, oxygenation, dialysis, or plasma separation [0053].  The filter contains a membrane film with pores in a range of 1-20 µm to ensure leukocyte removal without clogging [0055] and, in embodiments, teaches membranes with pore sizes of 4-5 µm for the main filter [0085, 0094, 0106].  The membrane may be contained within a housing having an inlet port (4) and outlet port (6) which is arranged generally as claimed [Fig. 1].  Regarding the pore size being on the front side of the filtering film, this is drawn to the intended use of the claimed device and does not distinguish structurally, as either side could be the front side.  Regardless, ensuring that the front side of the main filter (distinct from any prefilter layer) has the desired pore size would have been obvious, to ensure that leukocytes or the like would not clog the pores and instead would be rejected.
	Because Ochiai teaches the structure as above and teaches embodiments with pore sizes consistent with the claimed invention, given the broadest reasonable interpretation the taught system anticipates the claimed invention.  Additionally or alternatively, Ochiai does teach that pore size can be optimized i.e. large enough to avoid clogs and small enough to effect desired separation (as above, primarily leukocyte removal, but other applications such as plasma separation are contemplated) and so the overlapping range of pore sizes taught by Ochiai, along with motivation to optimize, would also render the claimed invention obvious to one of ordinary skill in the art.

    PNG
    media_image1.png
    756
    593
    media_image1.png
    Greyscale

	With respect to claim 2, Ochiai teaches various polymers which are understood to be biocompatible (e.g. PET and the like) [0056] but, regardless, the use of a biocompatible material would have been obvious because the system is designed to work with blood in medical treatments.
	With respect to claim 3, an opening which may be considered a first opening is positioned on a side wall of the shell, when the shell is oriented with its long axis in a horizontal direction.  Whether this is the top or bottom is drawn to the intended use of the claimed device [Fig. 1].
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Kim (US PGPub 2017/0274131 A1).
	With respect to claim 4, Ochiai teaches as above, but is silent to an outlet on a bottom wall of the shell (if the positioning of Ochiai’s inlets and outlets are interpreted as side walls).
	However, Kim teaches similar membrane devices for blood separations [Abs] and teaches embodiments in which the membranes are contained in housings with top and bottom openings consistent with the claimed invention [Fig. 9].
	See MPEP 2143 I.B; simple substitution of one known shell configuration for another, known to be useful for e.g. blood separation membranes, would have been obvious to one of ordinary skill in the art.
	With respect to claim 5, the arrangement taught by Kim also includes an accommodating space e.g. upstream of the filter, and a third opening on a side of the shell to connect to that space [Fig. 9, 0106] which is useful to discharge the retained fraction in the filter and collect concentrated components therefrom.  It would have been obvious to incorporate such an arrangement in Ochiai’s taught system for the same purpose.



    PNG
    media_image2.png
    625
    502
    media_image2.png
    Greyscale

	With respect to claim 6, the use of an external accommodating part e.g. a syringe to collect retained fluid from the system in a manner suggested by Kim would at least have been obvious, in which case the claimed connecting apparatus (i.e. a connection point of the syringe to fit into the opening (128)) would have been obvious to employ.
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Bormann et al (WO 00/20053) and in view of Li et al (US 2012/0107925 A1) and/or Kim.
	With respect to claim 7, Ochiai teaches as above but is silent to broader systems with e.g. containers.  
However, Bormann teaches filters for blood products and teaches employing them in systems with features as claimed, including suitable connections to suitable blood collectors (inherently requiring connecting apparatus for the openings, e.g. via suitable tubing and the like, or at minimum rendering such features obvious) to allow filtration of blood, e.g. to remove leukocytes in a first filter (200) or remove red blood cells in a second filter (200) [pg. 15, Fig. 2].
It would have been obvious to one of ordinary skill in the art to provide the filter taught by Ochiai in a broader system such as Bormann’s to allow for use in complex processes e.g. multistep filtration.
Bormann does not teach providing a vacuum in the second side of the device, but this may be considered a statement of the intended use of the device as it relates to process operations rather than structure.  Regardless, Li teaches devices for separating cells [Abs] and teaches that the module can be configured to connect at an outlet to a source of vacuum, which allows for faster filtration through the device [0052].  Additionally, as discussed above in view of e.g. Kim, components such as syringes which are capable of providing suction are well known in the art as useful components for collecting samples in blood separations processes and the like.
	As such, it would have been obvious to one of ordinary skill in the art to further modify Ochiai’s taught system to employ a common device such as a syringe, or to provide at least the capability of drawing vacuum on the downstream side during filtration because, as in Li, this may allow for faster filtration.
	With respect to claim 11, Bormann at least suggests blood bags [Fig. 2] and, as above, the use of syringes would have been obvious in view of e.g. Kim.
	With respect to claim 12, Bormann teaches that the membrane (i.e. the second filter element) may have any suitable thickness [Col. 12 line 36-Col. 13 line 4] with example values as low as about 0.002 in., which is about 50 µm.  Li similarly suggests thickness ranges with values as low as about 50 µm.  See MPEP 2144.05; such an overlapping range renders the claimed range for thickness obvious to those of ordinary skill in the art.
	Regarding the volume of the blood collectors and the size of the filter film, see MPEP 2144.04 IV.A; changes in size are obvious to those of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Bormann et al and in view of Li et al and/or Kim, further in view of O’Connell, Jr (US PGPub 2013/0259951 A1).
	Ochiai and the rest teach as above, but are silent to an arrangement in which the connecting apparatus e.g. of the blood collectors have both a separating part and a puncturing part.
	However, arrangements in which a container e.g. a syringe or the like may have changeable connections are known in the art.  O’Connell teaches a system for separating and concentrating blood components [Abs] which may make use of containers such as syringes (202, 210, 220) [0031] which may be provided with Luer connections which are compatible with the inlet port of a separation device (22) [Fig. 3], and which also may be compatible with a removable needle (234) which may be used for directly drawing blood [0033].
	It would have been obvious to one of ordinary skill in the art to provide containers such as bags or syringes (or extensions thereof e.g. tubing) with compatible connections for both needles e.g. for drawing blood and with connectors to housings of filters and the like, as suggested by O’Connell, to allow for more flexible use of the devices in a blood separation process.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Bormann et al and in view of Li et al and/or Kim, optionally in view of Gross (US 1,990,646 A).
	See the rejection of claim 7.  Bormann teaches containers e.g. blood bags that may have multiple inlets and outlets [Fig. 2] and further teaches that the system may employ flow control devices (15) such as valves, clamps, or equivalent as needed [pg. 14 lines 1-9].  As such, provision of at least a stopper or cap or the like would have been obvious to include to shut off ports of the bag when not in use.
	Additionally or alternatively e.g. for embodiments employing syringes, see Gross, which teaches syringes useful for blood transfer applications [Col. 1 lines 1-7] which includes a standard end port as well as lateral ports e.g. for connection to patients in transfusion operations or the like [Fig. 1], and further provides the lines with suitable clamps or the like to shut off flow [Col. 2 lines 22-33] as well as connections to needle parts.  As such, it would similarly have been obvious to provide additional inlet and outlet ports even when employing syringe-type transfer devices in the system of Ochiai and Bormann, and to provide suitable connection needles and closure means of the types commonly employed in the art when such ports being connected or are not in use.
Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Kim, Bormann et al, and Li et al.
	With respect to claim 13, see the rejection of claim 7 above; provision of a broader system with e.g. a bag or the like feeding the filter and another bag or the like collecting from the filter would have been obvious in view of Bormann, and the use of suction (e.g. via syringes) or otherwise application of vacuum would have been obvious as in Kim or Li.
With respect to claim 17, Bormann at least suggests blood bags [Fig. 2] and, as above, the use of syringes would have been obvious in view of e.g. Kim.
	With respect to claim 18, Bormann teaches that the membrane (i.e. the second filter element) may have any suitable thickness [Col. 12 line 36-Col. 13 line 4] with example values as low as about 0.002 in., which is about 50 µm.  Li similarly suggests thickness ranges with values as low as about 50 µm.  See MPEP 2144.05; such an overlapping range renders the claimed range for thickness obvious to those of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Kim, Bormann et al, and Li et al, further in view of O’Connell, Jr.
	Ochiai and the rest teach as above, but are silent to an arrangement in which the connecting apparatus e.g. of the blood collectors have both a separating part and a puncturing part.
	However, arrangements in which a container e.g. a syringe or the like may have changeable connections are known in the art.  O’Connell teaches a system for separating and concentrating blood components [Abs] which may make use of containers such as syringes (202, 210, 220) [0031] which may be provided with Luer connections which are compatible with the inlet port of a separation device (22) [Fig. 3], and which also may be compatible with a removable needle (234) which may be used for directly drawing blood [0033].
	It would have been obvious to one of ordinary skill in the art to provide containers such as bags or syringes (or extensions thereof e.g. tubing) with compatible connections for both needles e.g. for drawing blood and with connectors to housings of filters and the like, as suggested by O’Connell, to allow for more flexible use of the devices in a blood separation process.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al in view of Kim, Bormann et al, Li et al, optionally in view of Gross.
	See the rejections of claims 7 and 13.  Bormann teaches containers e.g. blood bags that may have multiple inlets and outlets [Fig. 2] and further teaches that the system may employ flow control devices (15) such as valves, clamps, or equivalent as needed [pg. 14 lines 1-9].  As such, provision of at least a stopper or cap or the like would have been obvious to include to shut off ports of the bag when not in use.
	Additionally or alternatively e.g. for embodiments employing syringes, see Gross, which teaches syringes useful for blood transfer applications [Col. 1 lines 1-7] which includes a standard end port as well as lateral ports e.g. for connection to patients in transfusion operations or the like [Fig. 1], and further provides the lines with suitable clamps or the like to shut off flow [Col. 2 lines 22-33] as well as connections to needle parts.  As such, it would similarly have been obvious to provide additional inlet and outlet ports even when employing syringe-type transfer devices in the system of Ochiai and Bormann, and to provide suitable connection needles and closure means of the types commonly employed in the art when such ports being connected or are not in use.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bormann et al.
	With respect to claim 1, Bormann teaches a filter for producing plasma-rich fluid substantially free of leukocytes [Abs] which employs a housing having inlet and outlet on opposite sides of a shell and extending on opposite lateral sides [Fig. 1] and, between the two, a filter with multiple layers, including a layer which is a membrane filter with a pore size of about 5 µm or less [Fig. 1, pg. 2 lines 14-28] e.g. to allow plasma while blocking leukocytes or other cells.  The membrane may also block red blood cells [pg. 7 lines 11-15] with an appropriate pore size.  In an example [pg. 16, EXAMPLE], a membrane with a pore size of about 3 µm is provided.
	As best understood, the system of Bormann therefore anticipates the broadest reasonable interpretation of the claimed invention, at least given the pore size in the example, and regardless at minimum the taught system renders the instant claims obvious to one of ordinary skill in the art, as Bormann teaches an overlapping range for pore sizes and teaches sufficient guidance for one of ordinary skill in the art to optimize the pore size to block particular components e.g. cells.
	With respect to claim 2, Bormann teaches a variety of materials which are understood to be biocompatible e.g. PET and the like [pg. 7 lines 16-26] but, regardless, employing biocompatible material would have been obvious as the system is designed to be used on blood.
	With respect to claim 3, Bormann teaches an opening e.g. a first opening on the side wall of the top half of the shell [Fig. 1].
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Kim.
With respect to claim 4, Bormann teaches as above, but is silent to an outlet on a bottom wall of the shell (if the positioning of Bormann’s inlets and outlets are interpreted as side walls).
	However, Kim teaches similar membrane devices for blood separations [Abs] and teaches embodiments in which the membranes are contained in housings with top and bottom openings consistent with the claimed invention [Fig. 9].
	See MPEP 2143 I.B; simple substitution of one known shell configuration for another, known to be useful for e.g. blood separation membranes, would have been obvious to one of ordinary skill in the art.
	With respect to claim 5, the arrangement taught by Kim also includes an accommodating space e.g. upstream of the filter, and a third opening on a side of the shell to connect to that space [Fig. 9, 0106] which is useful to discharge the retained fraction in the filter and collect concentrated components therefrom.  It would have been obvious to incorporate such an arrangement in Bormann’s taught system for the same purpose.
	With respect to claim 6, the use of an external accommodating part e.g. a syringe to collect retained fluid from the system in a manner suggested by Kim would at least have been obvious, in which case the claimed connecting apparatus (i.e. a connection point of the syringe to fit into the opening (128)) would have been obvious to employ.
Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Li et al and/or Kim.
	With respect to claim 7, Bormann teaches filters as above and teaches employing them in systems with features as claimed, including suitable connections to suitable blood collectors (inherently requiring connecting apparatus for the openings, e.g. via suitable tubing and the like, or at minimum rendering such features obvious) to allow filtration of blood, e.g. to remove leukocytes in a first filter (200) or remove red blood cells in a second filter (200) [pg. 15, Fig. 2].  Bormann does not teach providing a vacuum in the second side of the device, but this may be considered a statement of the intended use of the device as it relates to process operations rather than structure.
	Regardless, Li teaches devices for separating cells [Abs] and teaches that the module can be configured to connect at an outlet to a source of vacuum, which allows for faster filtration through the device [0052].  Additionally, as discussed above in view of e.g. Kim, components such as syringes which are capable of providing suction are well known in the art as useful components for collecting samples in blood separations processes and the like.
	As such, it would have been obvious to one of ordinary skill in the art to modify Bormann’s taught system to employ a common device such as a syringe, or to provide at least the capability of drawing vacuum on the downstream side during filtration because, as in Li, this may allow for faster filtration.
	With respect to claim 11, Bormann at least suggests blood bags [Fig. 2] and, as above, the use of syringes would have been obvious in view of e.g. Kim.
With respect to claim 12, Bormann teaches that the membrane (i.e. the second filter element) may have any suitable thickness [Col. 12 line 36-Col. 13 line 4] with example values as low as about 0.002 in., which is about 50 µm.  Li similarly suggests thickness ranges with values as low as about 50 µm.  See MPEP 2144.05; such an overlapping range renders the claimed range for thickness obvious to those of ordinary skill in the art.
	Regarding the volume of the blood collectors and the size of the filter film, see MPEP 2144.04 IV.A; changes in size are obvious to those of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Li et al and/or Kim, further in view of O’Connell, Jr.
	Bormann and the rest teach as above, but are silent to an arrangement in which the connecting apparatus e.g. of the blood collectors have both a separating part and a puncturing part.
	However, arrangements in which a container e.g. a syringe or the like may have changeable connections are known in the art.  O’Connell teaches a system for separating and concentrating blood components [Abs] which may make use of containers such as syringes (202, 210, 220) [0031] which may be provided with Luer connections which are compatible with the inlet port of a separation device (22) [Fig. 3], and which also may be compatible with a removable needle (234) which may be used for directly drawing blood [0033].
	It would have been obvious to one of ordinary skill in the art to provide containers such as bags or syringes (or extensions thereof e.g. tubing) with compatible connections for both needles e.g. for drawing blood and with connectors to housings of filters and the like, as suggested by O’Connell, to allow for more flexible use of the devices in a blood separation process.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Li et al and/or Kim, optionally in view of Gross.
	See the rejection of claim 7.  Bormann teaches containers e.g. blood bags that may have multiple inlets and outlets [Fig. 2] and further teaches that the system may employ flow control devices (15) such as valves, clamps, or equivalent as needed [pg. 14 lines 1-9].  As such, provision of at least a stopper or cap or the like would have been obvious to include to shut off ports of the bag when not in use.
	Additionally or alternatively e.g. for embodiments employing syringes, see Gross, which teaches syringes useful for blood transfer applications [Col. 1 lines 1-7] which includes a standard end port as well as lateral ports e.g. for connection to patients in transfusion operations or the like [Fig. 1], and further provides the lines with suitable clamps or the like to shut off flow [Col. 2 lines 22-33] as well as connections to needle parts.  As such, it would similarly have been obvious to provide additional inlet and outlet ports even when employing syringe-type transfer devices in the system of Bormann, and to provide suitable connection needles and closure means of the types commonly employed in the art when such ports being connected or are not in use.
Claims 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Kim and Li et al.
	With respect to claim 13, see the rejection of claim 7 above; Bormann teaches provision of a broader system with e.g. a bag or the like feeding the filter and another bag or the like collecting from the filter, and the use of suction (e.g. via syringes) or otherwise application of vacuum would have been obvious as in Kim or Li.
With respect to claim 17, Bormann at least suggests blood bags [Fig. 2] and, as above, the use of syringes would have been obvious in view of e.g. Kim.
With respect to claim 18, Bormann teaches that the membrane (i.e. the second filter element) may have any suitable thickness [Col. 12 line 36-Col. 13 line 4] with example values as low as about 0.002 in., which is about 50 µm.  Li similarly suggests thickness ranges with values as low as about 50 µm.  See MPEP 2144.05; such an overlapping range renders the claimed range for thickness obvious to those of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Kim and Li et al, further in view of O’Connell, Jr.
	Bormann and the rest teach as above, but are silent to an arrangement in which the connecting apparatus e.g. of the blood collectors have both a separating part and a puncturing part.
	However, arrangements in which a container e.g. a syringe or the like may have changeable connections are known in the art.  O’Connell teaches a system for separating and concentrating blood components [Abs] which may make use of containers such as syringes (202, 210, 220) [0031] which may be provided with Luer connections which are compatible with the inlet port of a separation device (22) [Fig. 3], and which also may be compatible with a removable needle (234) which may be used for directly drawing blood [0033].
	It would have been obvious to one of ordinary skill in the art to provide containers such as bags or syringes (or extensions thereof e.g. tubing) with compatible connections for both needles e.g. for drawing blood and with connectors to housings of filters and the like, as suggested by O’Connell, to allow for more flexible use of the devices in a blood separation process.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al in view of Kim and Li et al, optionally in view of Gross.
See the rejections of claims 7 and 13.  Bormann teaches containers e.g. blood bags that may have multiple inlets and outlets [Fig. 2] and further teaches that the system may employ flow control devices (15) such as valves, clamps, or equivalent as needed [pg. 14 lines 1-9].  As such, provision of at least a stopper or cap or the like would have been obvious to include to shut off ports of the bag when not in use.
	Additionally or alternatively e.g. for embodiments employing syringes, see Gross, which teaches syringes useful for blood transfer applications [Col. 1 lines 1-7] which includes a standard end port as well as lateral ports e.g. for connection to patients in transfusion operations or the like [Fig. 1], and further provides the lines with suitable clamps or the like to shut off flow [Col. 2 lines 22-33] as well as connections to needle parts.  As such, it would similarly have been obvious to provide additional inlet and outlet ports even when employing syringe-type transfer devices in the system of Bormann, and to provide suitable connection needles and closure means of the types commonly employed in the art when such ports being connected or are not in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777